DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 9, 10, 12-14, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clare (US 20170008064).
Regarding claim 1, Clare discloses a wire shaping apparatus (Fig. 1-4) for shaping wire into springs (24) the apparatus comprising: a forming device (22), and a supply station (14) for receiving a supply of spring wire (16) and for supplying a length of wire to the forming device, the forming device including at least one tool (22) for shaping a portion of the wire into a spring (24) and at least one tool for cutting ([0033] cutter) the spring from the length of wire.
Although Clare is concerned with moving the forming device as a whole relative to the coiler ([0038-0039] feed the wire to the coiler from any appropriate direction. This shows that Clare is concerned of moving the forming device relative to and independently of the supply station depending on the available space in the factory) and therefore placing the shaped and cut spring in a desired position where the cut spring can be used, Clare is silent to a specific structure i.e. a means for moving the forming device that moves the forming device as a 
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide and utilize a means for moving the forming device such as a forklift or a robot arm or other moving mechanisms instead of manually moving the forming device, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Regarding claim 3, Clare teaches the wire shaping apparatus according to claim 1, wherein the supply station is located remotely (see Fig. 2-3 & [0038-0039]: they are located remotely) from the forming device.  
Regarding claim 4, Clare teaches the wire shaping apparatus according to claim 1, wherein the wire shaping apparatus includes feed apparatus (see Fig. 1: in this embodiment the supply station S includes a feed apparatus A) comprising at least one pair of rollers (see Fig. 1: A consists at least a pair of rollers).  
Regarding claim 9, Clare teaches the wire shaping apparatus according to claim 1, wherein the supply station is configured to supply pre-straightened (see abstract: “pre-straightening the wire before storing it in loops inside the cylindrical drum 34), drum- coiled wire (drum coiled 34 Fig. 4-5) to the forming device.  
Regarding claim 10, Clare teaches the wire shaping apparatus according to claim 1, wherein the supply station comprises a container (34), in which the wire is retained in a multitude of loops ([0035] multitude of loops) of substantially the same diameter (wire bounded 
Regarding claim 12, Clare teaches the wire shaping apparatus according to claim 11, wherein the apparatus comprises one or more ancillary tools ([0033] cutter) arranged in use to move with the forming device.  
Regarding claim 13, Clare teaches the wire shaping apparatus according to claim 12, wherein the one or more ancillary tools ([0033] cutter. Examiner notes that cutter is part of the forming device since the cutter have to cut the wire when and where the spring is formed) are arranged as part of the forming device.  
Regarding claim 14, Clare teaches the wire shaping apparatus according to claim 12, wherein the one or more ancillary tools (a cutter) include one or more of: a cutter, router, drill, cropper, trimmer, laser.  
Regarding claim 17, Clare teaches the wire shaping apparatus according to claim 1, wherein the forming device is moveable in two, or three, dimensions ([0038-0039] any appropriate direction).  
Regarding claim 18, Clare teaches the wire shaping apparatus according to claim 17, wherein the means for moving the forming device includes a moveable arm or platform (see claim 1 rejection. It is known to use a robot arm, forklift etc to move the forming device instead of manually moving).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clare (US 20170008064) in view of Munster (US 20020139159).
Regarding claim 7, Clare teaches the wire shaping apparatus according to claim 1, wherein the wire is arranged to be supplied to the forming device (w is fed to the forming device R from the feeding device).
Clare fails to disclose the wire is arranged to be supplied to the forming device via a spring material conduit in the form of a sheath or sleeve.  
Munster teaches a wire feed device (Fig. 1: 1) comprising a wire bending head (10), a wire feeding unit (20), a flexible stabilizing hose (35) that connects them, and a wire that passes through the hose as shown in Fig. 1 of Munster.
Since both references are concerned with feeding a wire from a feeding unit to a wire bending unit that is apart from the feeding unit, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a flexible stabilizing hose i.e. spring material conduit between the wire bending unit and the feeding unit so that wire can pass through the hose as taught by Munster in order to provide protection to the wire so that the wire doesn’t get damaged or contaminated.
Claim 11, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clare (US 20170008064) in view of Kalkau (US 20110239718).
Regarding claim 11, Clare teaches the wire shaping apparatus according to claim 1, wherein the forming device further comprises the one or more additional tools (20 are rollers that fix the wire to a place so that the forming tool 22 can form) including one or more of: a pitch controlling tool, a heating tool and a fixing tool (20).  
In addition, Kalkau teaches a wire shaping apparatus (Fig. 1: 100) comprising one or more tools (112, 130, 140, 150, 122, 124…) including a pitch controlling tool (130) which are controlled remotely [0051] by a control apparatus (170, 180). 

Regarding claim 15, modified Clare teaches the wire shaping apparatus according to claim 11, wherein operation of the one or more tools of the forming device is controlled remotely by a control apparatus (170, 180, Kalkau).  
Regarding claim 16, modified Clare teaches the wire shaping apparatus according to claim 15, wherein the control apparatus is configured to communicate with the one or more tools of the forming device by cable (examiner notes that black line connecting 170 -180 – and the forming device is the cable, Kalkau).  
Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. 
Applicant argues in pg. 2 of the remarks filed 10/11/2021 that Clare simply allows that the supply station and the forming device can accept a feed of wire from a supply station that is oriented in one of several different configurations. No mention is made of any means for moving the forming station with respect to the supply. 
Examiner agrees that Clare does not mention any structure for moving the forming station with respect to the supply. However, Clare is concerned that the totality of the device can take up footprint in the factory. Therefore, depending on the available factory space, Clare would adjust the position of the forming station with respect to supply. And in order to move the forming station, PHOSITA would have utilized a moving tool such as a forklift, robot arm, a In re Venner, 120 USPQ 192, the claim is rejected under 35 U.S.C 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        

	
/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799